Judgment, Supreme Court, New York County (Robert M. Stolz, J.), rendered September 27, 2012, convicting defendant, after a jury trial, of grand larceny in the first degree and criminal possession of stolen property in the first and third degrees, and sentencing him to an aggregate term of 3 to 9 years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The jury could have reasonably inferred defendant’s accessorial liability for the theft of over $1 million and his knowing possession of the stolen funds with the intent to benefit himself. It is a reasonable inference, from the totality of circumstances, that defendant knew the large sums of money coming into an account under his control could not have had any legitimate origin (see generally People v Reisman, 29 NY2d 278, 285-286 [1971], cert denied 405 US 1041 [1972]). Furthermore, defendant’s overall course of conduct, including his use of the funds, had no reasonable innocent explanation.
We perceive no basis for reducing the sentence.
Concur— Mazzarelli, J.P, Moskowitz, DeGrasse, Manzanet-Daniels and Kapnick, JJ.